DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed May 12, 2021 has been entered. Claims 1-6 remain pending in the application. Applicant’s amendments to the Specification, Drawings, and Claims have overcome each and every objection and 112(b) rejections previously set forth in the Non-Final Office Action mailed January 19, 2021.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu (US 6938663 B2), in view of Bussert (US 4836265 A).

a second weight unit 23’ (connected to the lowest shade part) connected to a lower end of the shade unit 20, the second weight unit 23’ having a tongue 24 connected thereto, when folding the shade unit, the tongue extends through one of the slots 25 (see below for obvious substitution of slots for ring 25) to maintain the shade unit 20 in a folded status (Col. 2, lines 41-45).
Hsu teaches all of the elements of the current invention as stated above except a tubular portion formed on a top of the shade unit and a slot defined through each of the more than two shade parts.
Bussert teaches a Roman shade 10 comprising: a shade unit 16 including a tubular portion 18 formed on a top of the shade (shown in fig. 1), a slot 40 defined through each of the more than two shade parts except for a lowest shade part of the shade unit, a second weight unit 34 connected to a lower end of the shade unit 16 (shown in fig. 5), the second weight unit 34 having a tongue (36, 38) connected thereto, when folding the shade unit 16, the tongue (36, 38) extends through one of the slots 40 to maintain the shade unit in a folded status (Col. 4, lines 9-17).

Regarding claim 2, Hsu teaches all of the elements of the current invention as stated above except the tongue with a weight inside of a folded portion.
Bussert teaches (Figure 5) a folded portion 20 and a weight 34 is securely received in the folded portion 20.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide tongue of Hsu with folded portion and weight, as taught by Bussert, to keep the tongue in position. 
Regarding claim 3, Hsu teaches the first weight units 23 are located at an inside of the shade unit 20 (Col. 2, lines 31-35).
Regarding claim 4, Hsu teaches all of the elements of the current invention as stated above except rings connected to the tubular portion.
Bussert teaches the tubular portion 18 includes at least one ring 33 connected thereto.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide Hsu with rings at the top, as taught by Bussert, to allow users to mount the shade with hooks.

Hsu teaches all of the elements of the current invention as stated above except a tubular portion, a rod and a slot defined through each of the more than two shade parts.
Bussert teaches a Roman shade 10 comprising: a tubular portion 18 formed on a top of the shade 16 (shown in fig. 1), the tubular portion 18 adapted to receive a rod 28 therein, a slot 40 defined through each of the four parts except for a lowest shade part of the shade unit, a second weight unit 34 connected to a lower end of the shade unit 16 (shown in fig. 5), the second weight unit 34 having a tongue (36, 38) connected thereto, when folding the shade unit 16, the tongue (36, 38) extends through one of the slots 40 to maintain the shade unit in a folded status (Col. 4, lines 9-17).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide Hsu with a tubular portion formed 
Regarding claim 6, Hsu teaches the first weight units 23 are located at an inside of the shade unit 20 (Col. 2, lines 31-35).
Response to Arguments
Applicant's arguments filed 05/12/2021 have been fully considered but they are not persuasive.
In response to applicant’s argument that Hsu does not teach the buckling piece 24 extends through one of the slots to maintain the shade in folded status, if the prior art structure is capable of performing the intended use, then it meets the claim. The buckling piece 24 of Hsu is capable of extending through the slits 40 of Bussert and maintain the shade in folded status.  Also note that 36/38 can be interpreted as a tongue or buckling piece and further note that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).


    PNG
    media_image1.png
    206
    711
    media_image1.png
    Greyscale

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on (571) 272-7069.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/P.P.P./Examiner, Art Unit 3634                                                                                                                                                                                                        

/DANIEL P CAHN/Primary Examiner, Art Unit 3634